DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/22/21 is acknowledged.  The traversal is on the ground(s) that there is no undue burden for the examiner to search both article and the method of manufacturing the article.  This is not found persuasive because the inventions require a different field of search, which is not limited to employing different search strategies or search queries (i.e. text search).
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/21.
Claim Objections
Claims 5 and 7-8 are objected to because of the following informalities:  
With regard to claim 5: It appears the limitation “the polygonal shape” should be --the generally polygonal shape-- for consistency of the claim language.
With regard to claims 7-8: The limitation “the web of material” should be --the web of the second material-- for consistency of the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2017/0166001 A1) in view of Lawson et al. (US 2004/0098934 A1).
With regard to claim 1: Shaw discloses an element (10) of a concrete material having a web of a second material (24, reinforcing members comprising rebar or wire mesh)  different from concrete embedded therein and supporting hardware (form and/or fasteners) (fig. 1; par. 0020, 0022 and 0023)  capable of connecting the element to other structures.
Shaw does not disclose that the concrete is autoclave aerated concrete (AAC).
However, Lawson et al. discloses a building panel comprising a lightweight concrete material known as autoclave aerated concrete (par. 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the concrete of Shaw to be autoclave aerated concrete such as taught by Lawson in order to provide a lightweight material that is strong, durable, insulative and fire resistant.  No new or unpredictable results would be obtained from substituting one known concrete material for another. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    602
    986
    media_image1.png
    Greyscale

Fig. 1: Shaw (US 2017/0166001 A1)
With regard to claim 2: Shaw discloses that the element (10) is a panel (figs. 1, 2A and 4).
With regard to claim 3: Shaw discloses that the element (10) is a panel having a length dimension, a width dimension and a depth dimension, the length dimension being greater than the depth dimension and having opposed planar surfaces (figs. 1, 2A and 4).
With regard to claim 4: Shaw discloses that the panel is generally polygonal in shape (figs. 1 and 4).
With regard to claim 5: Shaw discloses that the polygonal shape is rectangular (figs. 1 and 4).
With regard to claim 6: Shaw discloses that the web of the second material (24) is generally centrally disposed in the depth dimension and between the opposed planar surfaces (figs. 1 and 2A).
With regard to claim 7: Shaw discloses that the web of the second material defines a plane generally parallel to the opposed planar surfaces (figs. 1, 2A and 4).
With regard to claim 8: Shaw discloses the web of the second material (24) comprises an array of wires having a plurality of wires extending along the length dimension and a plurality of wires extending along the width dimension to define a mesh (fig. 1; par. 0023).
With regard to claim 9: Shaw discloses a bracket (A) attached to the web of material and embedded in the concrete (fig. 1).  Shaw as modified by Lawson discloses that the concrete is AAC.
With regard to claim 10: Shaw discloses that the bracket (A) connects at least two wires (fig. 1; par. 0023).
With regard to claim 11: Shaw discloses that the bracket (A) connect two wires extending parallel to one another via support of a perpendicular wire (fig. 1; par. 0023).
With regard to claim 12: Shaw discloses that the bracket (A) connects two wires extending perpendicular to one another (fig. 1; par. 0023).

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (JP 6058470 B.) in view of Lawson et al. (US 2004/0098934 A1).
With regard to claim 1: Takeshi et al. discloses an element (9) of a concrete material having a web of a second material (8) different from concrete embedded therein and supporting hardware (11, anchor post) capable of connecting the element to other structures (column) (figs. 1 and 3-4; par. 0026).
Shaw does not disclose that the concrete is autoclave aerated concrete (AAC).
However, Lawson et al. discloses a building panel comprising a lightweight concrete material known as autoclave aerated concrete (par. 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the concrete of Takeshi et al. to be autoclave aerated concrete such as taught by Lawson in order to provide a lightweight material that is strong, durable, insulative and fire 
With regard to claim 2: Takeshi et al. discloses that the element (9) is a panel (figs. 1 and 3-4).
With regard to claim 3: Takeshi et al. discloses that the element (9) is a panel having a length dimension, a width dimension and a depth dimension, the length dimension being greater than the depth dimension and having opposed planar surfaces (figs. 1 and 3-4).
With regard to claim 4: Takeshi et al. discloses that the panel (9) is generally polygonal in shape (fig. 1).
With regard to claim 5: Takeshi et al. discloses that the polygonal shape is rectangular (fig. 1)
With regard to claim 6: Takeshi et al. discloses the web of the second material (8) is generally centrally disposed in the depth dimension and between the opposed planar surfaces (figs. 1, 3-4 and 7-8).
With regard to claim 7: Takeshi et al. the web of the second material (8) defines a plane generally parallel to the opposed planar surfaces (figs. 1 and 3-4).
With regard to claim 8: Takeshi et al. discloses that the web of the material (8) comprises an array of wires having a plurality of wires extending along the length dimension and a plurality of wires extending along the width dimension to define a mesh (figs. 1, 3-4 and 7-8).
With regard to claim 9: Takeshi et al. discloses comprising a bracket (11, another anchor post) attached to the web of material (at least via the concrete) and embedded in the concrete (figs. 1 and 5-8). Takeshi et al. as modified by Lawson discloses that the concrete is AAC.
With regard to claim 10: Takeshi et al. discloses that the bracket (11, anchor post) connects at least two wires.
With regard to claim 11: Takeshi et al. discloses that the bracket (11, anchor post) connects two wires extending parallel to one another (figs. 5-4.
With regard to claim 12: Takeshi et al. discloses that the bracket (11, anchor post) connects two wires extending perpendicular to one another (figs. 5-8).
With regard to claim 13: Takeshi et al. discloses that the bracket (11) has a through hole for receiving an attachment member (10) through a planar surface (figs. 3-4).
With regard to claim 14: Takeshi et al. discloses that the bracket (11) has a threaded nut for receiving an attachment member (10) through a planar surface (figs. 3-4).
With regard to claim 15: Takeshi et al. discloses a sleeve (another of the nuts) extending from the bracket (11) and having an opening through a planar surface (figs. 3-4).
With regard to claim 16: Takeshi et al. discloses a threaded rod (10) extending from the bracket through a planar surface (figs. 3-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to concrete panels having reinforcement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633